Citation Nr: 1202615	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to June 1966.  

This case comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  In that action, the RO denied the appellant's claim for an increased evaluation for his service-connected PTSD.  The appellant was notified of that action and he has appealed to the Board, asking that a higher rating be assigned.

Following his appeal, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in March 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.  Subsequently, the Board remanded both issues to the RO in June 2010 via the Appeals Management Center (AMC), located in Washington, DC, for the purpose of obtaining additional medical information.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since June 2010, the Board finds there has been substantial compliance with its remand instructions with respect to the issue involving an increased rating for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the appellant underwent a psychiatric examination and that examination has been included in the claims folder for review.  Also, the AMC has obtained the appellant's medical records that were not previously of record.  The AMC subsequently issued a Supplemental Statement of the Case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its June 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011). 

The  issue of entitlement to service connection for erectile dysfunction secondary to the appellant's service-connected type II diabetes mellitus has been raised by the record, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Regrettably, the issue of entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's PTSD is manifested by depression, irritability, sleeplessness, and some occupational and social impairment, but is not productive of total occupational and social impairment.  Moreover, the disability has not caused the appellant to neglect his personal appearance or hygiene nor is his speech illogical, irrational, obsessional, or impaired.  



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that it has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist as required by the VCAA.  Specifically, over the course of this appeal, the AOJ has issued multiple VCAA letters and duty-to-assist letters to the appellant.  These letters informed him of what evidence was required to substantiate his claims with respect to an increased rating.  They also informed him of his and VA's respective duties for obtaining evidence.  In addition, as relevant to all claims, a February 2007 letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also fulfilled its duty to assist.  In this instance, VA obtained the Veteran's service treatment records and post-service medical treatment records.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  The record reflects that the appellant underwent two psychiatric examinations in conjunction with this claim.  The first examination was performed in March 2007 and the second examination was accomplished in February 2011.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the appellant's treatment records, interviews with the appellant, and the results of actual examinations of the appellant.  Therefore, the Board finds that these reports are adequate for adjudicating the appellant's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with VA's duty to obtain the requisite medical information necessary to make a decision on the appellant's claim for an increased disability rating.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Disability evaluations are determined by evaluating the extent to which the veteran's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

With respect to the issue before the Board, the appeal does not stem from a disagreement with an evaluation assigned in connection with the original grant of service connection, and as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged ratings."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

The appellant has been assigned a 50 percent disability rating for his psychiatric disorder pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411.  38 C.F.R. § 4.130 (2011) establishes a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher rating, a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2011). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the appellant's capacity for adjustment during periods of remission (if any).  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2011).  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a) (2011).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010). 

The evidence for consideration includes VA treatment records, the appellant's written statements in support of his claim, two VA examination reports, and the appellant's testimony before the undersigned Veterans Law Judge.  Also for consideration are the written statements provided by the appellant's accredited representatives in support of the claim. 

Following his request for an increased evaluation, the appellant underwent a VA psychiatric examination in March 2007.  The appellant's records were reviewed by the examiner prior to the performance of the examination.  During the exam, the appellant stated that he had few friends and that he was capable of meeting social obligations even if he preferred to be alone.  At that time, the examiner noted that appellant's appearance was appropriate with adequate hygiene.  Hallucinations and delusions were denied and not documented, and the appellant was not found to be interested in suicide or homicide.  The appellant was oriented regarding person, time, and place.  His attention was intact and his attitude cooperative.  The appellant reported difficulty falling or staying asleep, irritability, outbursts of anger, and occasional difficulty concentrating.  The diagnosis following the examination was chronic PTSD, and the GAF score assigned was 48. 

In conjunction with his claim for benefits, and as a result of the Board's remand instructions of June 2010, the appellant underwent a VA Psychiatric Examination in February 2011.  The clinical psychologist reviewed the appellant's claims folder, which included his medical records, prior to the examination.  Before the exam, the appellant was asked about any manifestations he was experiencing as a result of his mental disorder.  In response, the appellant stated that he was depressed, socially isolated, but was not violent or suicidal or homicidal.  He further reported that he attended group counseling sessions through the VA and that they were beneficial.  Nevertheless, he indicated that he had one or two close friends, that he did not attend church, that his relationships with his spouse and children were "on and off", and that he had limited, if good, involvement with the Disabled American Veterans group.  

When examined, the appellant was found to be responsive to the examiner's questions.  Moreover, he was oriented to person, time, and place.  It was reported that there was some concentration problems, but that the appellant's thought process and content was unremarkable.  It was further noted in the examination report that the appellant did not display inappropriate behavior, he was not suffering from hallucinations, and was not experiencing panic attacks, suicidal or homicidal thoughts, or violence.  The examiner wrote that the appellant was able to maintain minimum personal hygiene and there were no problems caused by the mental disability that impinged on his daily living activities.  While it was reported that the appellant was suffering from sleeplessness, avoidance, irritability, intrusive thoughts, it was also reported:

Veteran's scores [on PTSD testing] indicate a significantly higher level of distress th[e]n was presented by the veteran during the exam.  It is likely the veteran over reported his symptoms and level of distress.

Nevertheless, while the appellant's long-term prognosis was determined to be "poor" and improvement was unlikely, the examiner also concluded that the appellant was not precluded from employment solely as a result of the appellant's PTSD.  A Global Assessment of Functioning (GAF) score of 54 was assigned, and the examiner opined that the appellant had "moderate symptoms and moderate difficulty in social, recreational and family role functioning."  

The examiner finished the report with the following assessment:

In this provider's opinion, the veteran is not individually unemployable, and it is feasible for the veteran to work in a loosely supervised situation, requiring little interaction with the public.


Rationale:
Several mental abilities are need in order to maintain employment, such as an understanding of instructions, the ability to remember information, attention and concentration to some degree, and the ability to work at an adequate pace and be persistent upon tasks.  The veteran has exhibited the ability to understand written and verbal instructions, remember basic information, pay attention, and to a less degree, concentrate on tasks.  His pace of work and persistence toward it are felt to be adequate and dependent on motivation.  

From 2008 to the present, per the medical treatment records, the appellant has participated in group therapy sessions at his local VA facility.  These records show participation of the appellant in the group, with an occasional week where he does not participate, and notes indicating that the appellant appeared to be receiving some benefit by attending the therapy sessions.  It is noted that none of the therapy notes suggest or insinuate that the appellant was not neat, casually, or normally dressed and groomed.  These records also do not show an individual who is homicidal or suicidal, but suggest that he remained self-isolated and occasionally irritable.  

The medical evidence shows assignment of GAF scores ranging from 48 to 54, with the higher score being assigned in February 2011.  In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 4.3 (2011), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the veteran had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case is distinguishable from Mittleider in that the medical evidence of record does distinguish the symptoms that have been produced by the appellant's PTSD and the other psychiatric manifestations that may be attributable to a nonservice-connected disorder. 

Upon reviewing the record, it is the conclusion of the Board that the evidence does support an evaluation in excess of 50 percent for PTSD. The two VA examinations accomplished have noted anxiousness, sleeplessness, and irritability.  The appellant appears to have social relations with family members, even if on a limited basis, and does have very limited social contact with others.  Nevertheless, the medical evidence of record does not insinuate that the appellant's ability to work has been affected by his PTSD.  Additionally, the appellant is capable of caring for his physical well-being and he has not complained of hallucinations, delusions, or other thought disorders.  Moreover, there is no evidence, either medical or testimonial, that would suggest that the appellant is performing obsessional rituals, or that his speck was intermittently illogical, or that he was suffering from near-continuous panic attacks.  There is no evidence of spatial disorientation or an inability to function independently of others.  In addition, his GAF scores have been in the 48 to 54 range indicating moderate symptoms. 

Thus, it is the conclusion of the Board that the current 50 percent disability rating for PTSD is appropriate, and that a disability rating is excess of 50 percent is not warranted.  38 C.F.R. § 4.7 (2011).  He does not exhibit occupational and social impairment that would suggest an inability to work or have some type of social relationships.  While he does suffer from chronic sleep impairment and mild memory loss, along with other manifestations produced by the PTSD, it is the Board's conclusion that those symptoms are already adequately compensated therefor by the assignment of the current 50 percent disability rating.  The evidence just does not show that the criteria for a disability rating in excess of 50 percent have been met.  Hence, the appellant's claim is denied. 

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the appellant only meets the criteria for a 50 percent rating from the date of his claim.  At no point in time is it shown that a higher disability rating, either a 70 percent or 100 percent rating, should be assigned for some distinct period of time.  Therefore, the assignment of staged evaluations in this case is not necessary. 

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for his psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describes the appellant's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for his mental disorder.  Indeed, it does not appear from the record that he has been hospitalized at all for this condition during the period of time that is covered by this claim.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the appellant's service-connected PTSD.  The appellant's manifestations and symptoms fit within the criteria for a 50 percent rating.  There is nothing in the record which suggests that the service-connected disability, solely, has markedly impacted his ability to perform some type of a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that this service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.


ORDER

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) is denied.  



REMAND

As noted on the title page of this decision, the appellant has requested that a total disability evaluation be assigned to him as a result of his not being able to find or maintain gainful employment as a result of all of his service-connected disabilities.  The record shows that while medical information and evidence has been obtained as to whether the appellant's psychiatric disorder, solely and alone, prevents him from obtaining and maintaining gainful employment, a medical opinion has not been obtained that offers comments as to whether all of his disabilities prevent him from obtaining and maintaining work.  In other words, upon review of the claims folder, and even given the development that has occurred since June 2010, the Board still does not know, either positively or negatively, whether all of the appellant's service-connected disabilities prevent or prohibit him from obtaining and maintaining gainful employment.  The Board therefore finds that a comprehensive VA examination is necessary and must be accomplished in order to address the impact of the appellant's service-connected disabilities on his employability.  Hence, the claim must be returned to the AMC so that additional clarification may be obtained. 

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the RO/AMC for the following actions: 

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent interpretive authority as it pertains to 38 C.F.R. § 3.321(b) (2011) and 38 C.F.R. § 4.16(b) (2011).  Copies of all correspondence should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since June 2010 for his service-connected disabilities (PTSD, residuals of frostbite of the right and left lower extremities, type II diabetes mellitus), and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  Thereafter, the appellant should be schedule for a new VA general medical examination to determine whether the appellant's service-connected disabilities (and the medications he takes therefor) preclude substantially gainful employment. 

A complete rationale for any opinion expressed should be included in the examination report.  The claims folder and a complete copy of this Remand must be made available to the examiner for review in conjunction with the examination.  The examiner is asked to make a determination as to whether the appellant perform sedentary work.  The examiner is requested to explain, given the appellant's service-connected disabilities (and the restrictions produced by those conditions), if the appellant may only work part-time in a job that did not impinge on his service-connected disabilities. 

A rationale is requested for all opinions rendered.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected disabilities prevent him from obtaining and maintaining gainful employment, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached in a legible report.  The examiner should specifically discuss the assertions made by the appellant concerning his unemployability and any past inconsistent or contradictory medical opinions previously given.  The results proffered by the examiner must reference the complete claims folders and it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report - if the report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought can be granted.  The RO/AMC is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  If the benefit sought is not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the RO/AMC. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


